 


113 HR 3390 IH: Lake Tahoe Restoration Act of 2013
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3390 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Amodei (for himself, Mr. Heck of Nevada, Mr. Horsford, Ms. Titus, and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for environmental restoration activities and forest management activities in the Lake Tahoe Basin, to amend title 18, United States Code, to prohibit the importation or shipment of quagga mussels, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Lake Tahoe Restoration Act of 2013.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents. 
Sec. 2. Findings and purposes. 
Sec. 3. Definitions. 
Sec. 4. Administration of the Lake Tahoe Basin Management Unit. 
Sec. 5. Consultation. 
Sec. 6. Authorized projects. 
Sec. 7. Environmental restoration priority list. 
Sec. 8. Relationship to other laws. 
Sec. 9. Authorization of appropriations. 
Sec. 10. Administration of acquired land. 
Sec. 11. Miscellaneous provisions.  
2.Findings and purposesThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 2 and inserting the following: 
 
2.Findings and purposes 
(a)FindingsCongress finds that— 
(1)Lake Tahoe— 
(A)is 1 of the largest, deepest, and clearest lakes in the world; 
(B)has a cobalt blue color, a biologically diverse alpine setting, and remarkable water clarity; and 
(C)is recognized nationally and worldwide as a natural resource of special significance; 
(2)in addition to being a scenic and ecological treasure, the Lake Tahoe Basin is 1 of the outstanding recreational resources of the United States, which— 
(A)offers skiing, water sports, biking, camping, and hiking to millions of visitors each year; and 
(B)contributes significantly to the economies of California, Nevada, and the United States; 
(3)the economy in the Lake Tahoe Basin is dependent on the protection and restoration of the natural beauty and recreation opportunities in the area; 
(4)the Lake Tahoe Basin continues to be threatened by the impacts of land use and transportation patterns developed in the last century that damage the fragile watershed of the Basin; 
(5)the water clarity of Lake Tahoe declined from a visibility level of 105 feet in 1967 to only 70 feet in 2008; 
(6)the rate of decline in water clarity of Lake Tahoe has decreased in recent years; 
(7)a stable water clarity level for Lake Tahoe could be achieved through feasible control measures for very fine sediment particles and nutrients; 
(8)fine sediments that cloud Lake Tahoe, and key nutrients such as phosphorus and nitrogen that support the growth of algae and invasive plants, continue to flow into the lake from stormwater runoff from developed areas, roads, turf, other disturbed land, and streams; 
(9)the destruction and alteration of wetland, wet meadows, and stream zone habitat have compromised the natural capacity of the watershed to filter sediment, nutrients, and pollutants before reaching Lake Tahoe; 
(10)approximately 25 percent of the trees in the Lake Tahoe Basin are either dead or dying; 
(11)forests in the Tahoe Basin suffer from over a century of fire suppression and periodic drought, which have resulted in— 
(A)high tree density and mortality; 
(B)the loss of biological diversity; and 
(C)a large quantity of combustible forest fuels, which significantly increases the threat of catastrophic fire and insect infestation; 
(12)the establishment of several aquatic and terrestrial invasive species (including perennial pepperweed, milfoil, and Asian clam) threatens the ecosystem of the Lake Tahoe Basin; 
(13)there is an ongoing threat to the Lake Tahoe Basin of the introduction and establishment of other invasive species (such as yellow starthistle, New Zealand mud snail, and quagga mussel); 
(14)the report prepared by the University of California, Davis, entitled the State of the Lake Report, found that conditions in the Lake Tahoe Basin had changed, including— 
(A)the average surface water temperature of Lake Tahoe has risen by more than 1.2 degrees Fahrenheit in the past 43 years; 
(B)since 1910, the percent of precipitation that has fallen as snow in the Lake Tahoe Basin decreased from 51 percent to 35.5 percent; and 
(C)daily air temperatures have increased by more than 4 degrees Fahrenheit and the trend in daily maximum temperature has risen by approximately 2 degrees Fahrenheit; 
(15)75 percent of the land in the Lake Tahoe Basin is owned by the Federal Government, which makes it a Federal responsibility to restore environmental health to the Basin; 
(16)the Federal Government has a long history of environmental preservation at Lake Tahoe, including— 
(A)congressional consent to the establishment of the Tahoe Regional Planning Agency with— 
(i)the enactment in 1969 of Public Law 91–148 (83 Stat. 360); and 
(ii)the enactment in 1980 of Public Law 96–551 (94 Stat. 3233); 
(B)the establishment of the Lake Tahoe Basin Management Unit in 1973; 
(C)the enactment of Public Law 96–586 (94 Stat. 3381) in 1980 to provide for the acquisition of environmentally sensitive land and erosion control grants in the Lake Tahoe Basin; 
(D)the enactment of sections 341 and 342 of the Department of the Interior and Related Agencies Appropriations Act, 2004 (Public Law 108–108; 117 Stat. 1317), which amended the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346) to provide payments for the environmental restoration projects under this Act; and 
(E)the enactment of section 382 of the Tax Relief and Health Care Act of 2006 (Public Law 109–432; 120 Stat. 3045), which amended the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346) to authorize development and implementation of a comprehensive 10-year hazardous fuels and fire prevention plan for the Lake Tahoe Basin; 
(17)the Assistant Secretary of the Army for Civil Works was an original signatory in 1997 to the Agreement of Federal Departments on Protection of the Environment and Economic Health of the Lake Tahoe Basin; 
(18)the Chief of Engineers, under direction from the Assistant Secretary of the Army for Civil Works, has continued to be a significant contributor to Lake Tahoe Basin restoration, including— 
(A)stream and wetland restoration; 
(B)urban stormwater conveyance and treatment; and 
(C)programmatic technical assistance; 
(19)at the Lake Tahoe Presidential Forum in 1997, the President renewed the commitment of the Federal Government to Lake Tahoe by— 
(A)committing to increased Federal resources for environmental restoration at Lake Tahoe; and 
(B)establishing the Federal Interagency Partnership and Federal Advisory Committee to consult on natural resources issues concerning the Lake Tahoe Basin; 
(20)at the 2011 and 2012 Lake Tahoe Forums, Senator Reid, Senator Feinstein, Senator Heller, Senator Ensign, Governor Gibbons, Governor Sandoval, and Governor Brown— 
(A)renewed their commitment to Lake Tahoe; and 
(B)expressed their desire to fund the Federal and State shares of the Environmental Improvement Program through 2022; 
(21)since 1997, the Federal Government, the States of California and Nevada, units of local government, and the private sector have contributed more than $1,620,000,000 to the Lake Tahoe Basin, including— 
(A)$521,100,000 from the Federal Government; 
(B)$636,200,000 from the State of California; 
(C)$101,400,000 from the State of Nevada; 
(D)$68,200,000 from units of local government; and 
(E)$299,600,000 from private interests; 
(22)significant additional investment from Federal, State, local, and private sources is necessary— 
(A)to restore and sustain the environmental health of the Lake Tahoe Basin; 
(B)to adapt to the impacts of changing water temperature and precipitation; and 
(C)to protect the Lake Tahoe Basin from the introduction and establishment of invasive species; and 
(23)the Secretary has indicated that the Lake Tahoe Basin Management Unit has the capacity for at least $10,000,000 for the Fire Risk Reduction and Forest Management Program. 
(b)PurposesThe purposes of this Act are— 
(1)to enable the Chief of the Forest Service, the Director of the United States Fish and Wildlife Service, and the Administrator of the Environmental Protection Agency, in cooperation with the Planning Agency and the States of California and Nevada, to fund, plan, and implement significant new environmental restoration activities and forest management activities to address in the Lake Tahoe Basin the issues described in paragraphs (4) through (14) of subsection (a); 
(2)to ensure that Federal, State, local, regional, tribal, and private entities continue to work together to manage land in the Lake Tahoe Basin and to coordinate on other activities in a manner that supports achievement and maintenance of— 
(A)the environmental threshold carrying capacities for the region; and 
(B)other applicable environmental standards and objectives; 
(3)to support local governments in efforts related to environmental restoration, stormwater pollution control, fire risk reduction, and forest management activities; and 
(4)to ensure that agency and science community representatives in the Lake Tahoe Basin work together— 
(A)to develop and implement a plan for integrated monitoring, assessment, and applied research to evaluate the effectiveness of the Environmental Improvement Program; and 
(B)to provide objective information as a basis for ongoing decisionmaking, with an emphasis on decisionmaking relating to public and private land use and resource management in the Basin.. 
3.DefinitionsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 3 and inserting the following: 
 
3.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of the Army for Civil Works. 
(3)ChairThe term Chair means the Chair of the Federal Partnership. 
(4)CompactThe term Compact means the Tahoe Regional Planning Compact included in the first section of Public Law 96–551 (94 Stat. 3233). 
(5)DirectorsThe term Directors means— 
(A)the Director of the United States Fish and Wildlife Service; and 
(B)the Director of the United States Geological Survey. 
(6)Environmental improvement programThe term Environmental Improvement Program means— 
(A)the Environmental Improvement Program adopted by the Planning Agency; and 
(B)any amendments to the Program. 
(7)Environmental threshold carrying capacityThe term environmental threshold carrying capacity has the meaning given the term in article II of the compact. 
(8)Federal partnershipThe term Federal Partnership means the Lake Tahoe Federal Interagency Partnership established by Executive Order 13957 (62 Fed. Reg. 41249) (or a successor Executive order). 
(9)Forest management activityThe term forest management activity includes— 
(A)prescribed burning for ecosystem health and hazardous fuels reduction; 
(B)mechanical and minimum tool treatment; 
(C)road decommissioning or reconstruction; 
(D)stream environment zone restoration and other watershed and wildlife habitat enhancements; 
(E)nonnative invasive species management; and 
(F)other activities consistent with Forest Service practices, as the Secretary determines to be appropriate. 
(10)MapsThe term Maps means the maps— 
(A)entitled— 
(i)LTRA USFS-CA Land Exchange/North Shore; 
(ii)USFS-CA Land Exchange/West Shore; and 
(iii)USFS-CA Land Exchange/South Shore; and 
(B)dated April 12, 2013, and on file and available for public inspection in the appropriate offices of— 
(i)the Forest Service; 
(ii)the California Tahoe Conservancy; and 
(iii)the California Department of Parks and Recreation. 
(11)National wildland fire codeThe term national wildland fire code means— 
(A)the most recent publication of the National Fire Protection Association codes numbered 1141, 1142, 1143, and 1144; 
(B)the most recent publication of the International Wildland-Urban Interface Code of the International Code Council; or 
(C)any other code that the Secretary determines provides the same, or better, standards for protection against wildland fire as a code described in subparagraph (A) or (B). 
(12)Planning agencyThe term Planning Agency means the Tahoe Regional Planning Agency established under Public Law 91–148 (83 Stat. 360) and Public Law 96–551 (94 Stat. 3233). 
(13)Priority listThe term Priority List means the environmental restoration priority list developed under section 8. 
(14)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 
(15)Stream Environment ZoneThe term Stream Environment Zone means an area that generally owes the biological and physical characteristics of the area to the presence of surface water or groundwater. 
(16)Total maximum daily loadThe term total maximum daily load means the total maximum daily load allocations established under section 303(d) of the Federal Water Pollution Control Act (33 U.S.C. 1313(d)). 
(17)WatercraftThe term watercraft means motorized and non-motorized watercraft, including boats, seaplanes, personal watercraft, kayaks, and canoes.. 
4.Administration of the Lake Tahoe Basin Management UnitSection 4 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2353) is amended— 
(1)in subsection (b)(3), by striking basin and inserting Basin; and 
(2)by adding at the end the following: 
 
(c)Transit 
(1)In generalThe Lake Tahoe Basin Management Unit shall, consistent with the regional transportation plan adopted by the Planning Agency, manage vehicular parking and traffic in the Lake Tahoe Basin Management Unit, with priority given— 
(A)to improving public access to the Lake Tahoe Basin, including the prioritization of alternatives to the private automobile, consistent with the requirements of the Compact; 
(B)to coordinating with the Nevada Department of Transportation, Caltrans, State parks, and other entities along Nevada Highway 28 and California Highway 89; and 
(C)to providing support and assistance to local public transit systems in the management and operations of activities under this subsection. 
(2)National forest transit programConsistent with the support and assistance provided under paragraph (1)(C), the Secretary, in consultation with the Secretary of Transportation, may enter into a contract, cooperative agreement, interagency agreement, or other agreement with the Department of Transportation to secure operating and capital funds from the National Forest Transit Program. 
(d)Forest management activities 
(1)Coordination 
(A)In generalIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall, as appropriate, coordinate with the Administrator and State and local agencies and organizations, including local fire departments and volunteer groups. 
(B)GoalsThe coordination of activities under subparagraph (A) should aim to increase efficiencies and maximize the compatibility of management practices across public property boundaries. 
(2)Multiple benefits 
(A)In generalIn conducting forest management activities in the Lake Tahoe Basin Management Unit, the Secretary shall conduct the activities in a manner that— 
(i)except as provided in subparagraph (B), attains multiple ecosystem benefits, including— 
(I)reducing forest fuels; 
(II)maintaining or restoring biological diversity; 
(III)improving wetland and water quality, including in Stream Environment Zones; and 
(IV)increasing resilience to changing water temperature and precipitation; and 
(ii)helps achieve and maintain the environmental threshold carrying capacities established by the Planning Agency. 
(B)ExceptionNotwithstanding clause (A)(i), the attainment of multiple ecosystem benefits shall not be required if the Secretary determines that management for multiple ecosystem benefits would excessively increase the cost of a project in relation to the additional ecosystem benefits gained from the management activity. 
(3)Ground disturbanceConsistent with applicable Federal law and Lake Tahoe Basin Management Unit land and resource management plan direction, the Secretary shall— 
(A)establish post-project ground condition criteria for ground disturbance caused by forest management activities; and 
(B)provide for monitoring to ascertain the attainment of the post-project conditions. 
(e)Withdrawal of Federal land 
(1)In generalSubject to valid existing rights and paragraph (2), the Federal land located in the Lake Tahoe Basin Management Unit is withdrawn from— 
(A)all forms of entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and 
(C)disposition under all laws relating to mineral and geothermal leasing. 
(2)ExceptionsA conveyance of land shall be exempt from withdrawal under this subsection if carried out under— 
(A)this Act; or 
(B)Public Law 96–586 (94 Stat. 3381) (commonly known as the Santini-Burton Act). 
(f)Environmental threshold carrying capacityThe Lake Tahoe Basin Management Unit shall support the attainment of the environmental threshold carrying capacities. 
(g)Cooperative authoritiesDuring the 4 fiscal years following the date of enactment of the Lake Tahoe Restoration Act of 2013, the Secretary, in conjunction with land adjustment projects or programs, may enter into contracts and cooperative agreements with States, units of local government, and other public and private entities to provide for fuel reduction, erosion control, reforestation, Stream Environment Zone restoration, and similar management activities on Federal land and non-Federal land within the projects or programs.. 
5.ConsultationThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 5 and inserting the following: 
 
5.ConsultationIn carrying out this Act, the Secretary, the Administrator, and the Directors shall, as appropriate and in a timely manner, consult with the heads of the Washoe Tribe, applicable Federal, State, regional, and local governmental agencies, and the Lake Tahoe Federal Advisory Committee.. 
6.Authorized projectsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 6 and inserting the following: 
 
6.Authorized projects 
(a)In generalThe Secretary, the Assistant Secretary, the Directors, and the Administrator, in coordination with the Planning Agency and the States of California and Nevada, may carry out or provide financial assistance to any project or program that— 
(1)is described in subsection (d); 
(2)is included in the Priority List under section 8; and 
(3)furthers the purposes of the Environmental Improvement Program if the project has been subject to environmental review and approval, respectively, as required under Federal law, article 7 of the Compact, and State law, as applicable. 
(b)RestrictionThe Administrator shall use not more than 3 percent of the funds provided under subsection (a) for administering the projects or programs described in paragraphs (1) and (2) of subsection (d). 
(c)Monitoring and assessmentAll projects authorized under subsection (d) shall— 
(1)include funds for monitoring and assessment of the results and effectiveness at the project and program level consistent with the program developed under section 11; and 
(2)use the integrated multiagency performance measures established under section 13. 
(d)Description of activities 
(1)Stormwater management, erosion control, and total maximum daily load implementationOf the amounts made available under section 17(a), $75,000,000 shall be made available— 
(A)to the Secretary or the Administrator for the Federal share of stormwater management and related projects and programs consistent with the established total maximum daily load and near-shore water quality goals; and 
(B)for grants by the Secretary and the Administrator to carry out the projects and programs described in subparagraph (A). 
(2)Stream environment zone and watershed restorationOf the amounts made available under section 17(a), $38,000,000 shall be made available— 
(A)to the Secretary or the Assistant Secretary for the Federal share of the Upper Truckee River restoration projects and other watershed restoration projects identified in the priority list established under section 8; and 
(B)for grants by the Administrator to carry out the projects described in subparagraph (A). 
(3)Fire risk reduction and forest management 
(A)In generalOf the amounts made available under section 17(a), $135,000,000 shall be made available to the Secretary to carry out, including by making grants, the following projects: 
(i)Projects identified as part of the Lake Tahoe Basin Multi-Jurisdictional Fuel Reduction and Wildfire Prevention Strategy 10-Year Plan. 
(ii)Competitive grants for fuels work to be awarded by the Secretary to communities that have adopted national wildland fire codes to implement the applicable portion of the 10-year plan described in clause (i). 
(iii)Biomass projects, including feasibility assessments and transportation of materials. 
(iv)Angora Fire Restoration projects under the jurisdiction of the Secretary. 
(v)Washoe Tribe projects on tribal lands within the Lake Tahoe Basin. 
(vi)Development of an updated Lake Tahoe Basin multijurisdictional fuel reduction and wildfire prevention strategy, consistent with section 4(d). 
(vii)Development of updated community wildfire protection plans by local fire districts. 
(viii)Municipal water infrastructure that significantly improves the firefighting capability of local government within the Lake Tahoe Basin. 
(B)Minimum allocationOf the amounts made available to the Secretary to carry out subparagraph (A), at least $80,000,000 shall be used by the Secretary for projects under subparagraph (A)(i). 
(C)PriorityUnits of local government that have dedicated funding for inspections and enforcement of defensible space regulations shall be given priority for amounts provided under this paragraph. 
(D)Cost-sharing requirements 
(i)In generalAs a condition on the receipt of funds, communities or local fire districts that receive funds under this paragraph shall provide a 25 percent match. 
(ii)Form of non-Federal share 
(I)In generalThe non-Federal share required under clause (i) may be in the form of cash contributions or in-kind contributions, including providing labor, equipment, supplies, space, and other operational needs. 
(II)Credit for certain dedicated fundingThere shall be credited toward the non-Federal share required under clause (i) any dedicated funding of the communities or local fire districts for a fuels reduction management program, defensible space inspections, or dooryard chipping. 
(III)DocumentationCommunities and local fire districts shall— 
(aa)maintain a record of in-kind contributions that describes— 
(AA)the monetary value of the in-kind contributions; and 
(BB)the manner in which the in-kind contributions assist in accomplishing project goals and objectives; and 
(bb)document in all requests for Federal funding, and include in the total project budget, evidence of the commitment to provide the non-Federal share through in-kind contributions. 
(4)Invasive species managementOf the amounts to be made available under section 17(a), $30,000,000 shall be made available to the Director of the United States Fish and Wildlife Service for the Aquatic Invasive Species Program and the watercraft inspections described in section 9. 
(5)Special status species managementOf the amounts to be made available under section 17(a), $20,000,000 shall be made available to the Director of the United States Fish and Wildlife Service for the Lahontan Cutthroat Trout Recovery Program. 
(6)Lake Tahoe Basin science programOf the amounts to be made available under section 17(a), $30,000,000 shall be made available to the Chief of the Forest Service to develop and implement, in coordination with the Tahoe Science Consortium, the Lake Tahoe Basin Science Program established under section 11. 
(7)Program performance and accountability 
(A)In generalOf the amounts to be made available under section 17(a), $5,000,000 shall be made available to the Secretary to carry out sections 12, 13, and 14. 
(B)Planning agencyOf the amounts described in subparagraph (A), not less than 50 percent shall be made available to the Planning Agency to carry out the program oversight, coordination, and outreach activities established under sections 12, 13, and 14. 
(8)Land conveyance 
(A)In generalOf the amount made available under section 17(a), $2,000,000 shall be made available to the Secretary to carry out the activities under section 3(b)(2) of Public Law 96–586 (94 Stat. 3384) (commonly known as the Santini-Burton Act). 
(B)Other fundsOf the amounts available to the Secretary under subparagraph (A), not less than 50 percent shall be provided to the California Tahoe Conservancy to facilitate the conveyance of land described in section 3(b)(2) of Public Law 96–586 (94 Stat. 3384) (commonly known as the Santini-Burton Act).. 
7.Environmental restoration priority listThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended— 
(1)by striking sections 8 and 9; 
(2)by redesignating sections 10, 11, and 12 as sections 15, 16, and 17, respectively; and 
(3)by inserting after section 7 the following: 
 
8.Environmental restoration priority list 
(a)DeadlineNot later than February 15 of the year after the date of enactment of the Lake Tahoe Restoration Act of 2013, the Chair, in consultation with the Secretary, the Administrator, the Directors, the Planning Agency, the States of California and Nevada, the Federal Partnership, the Washoe Tribe, the Lake Tahoe Federal Advisory Committee, and the Tahoe Science Consortium shall submit to Congress a prioritized list of all Environmental Improvement Program projects for the Lake Tahoe Basin for each program category described in section 6(d). 
(b)Criteria 
(1)In generalThe priority of projects included in the Priority List shall be based on the best available science and the following criteria: 
(A)The 5-year threshold carrying capacity evaluation. 
(B)The ability to measure progress or success of the project. 
(C)The potential to significantly contribute to the achievement and maintenance of the environmental threshold carrying capacities identified in the Compact for— 
(i)air quality; 
(ii)fisheries; 
(iii)noise; 
(iv)recreation; 
(v)scenic resources; 
(vi)soil conservation; 
(vii)forest health; 
(viii)water quality; and 
(ix)wildlife. 
(D)The ability of a project to provide multiple benefits. 
(E)The ability of a project to leverage non-Federal contributions. 
(F)Stakeholder support for the project. 
(G)The justification of Federal interest. 
(H)Agency priority. 
(I)Agency capacity. 
(J)Cost-effectiveness. 
(K)Federal funding history. 
(2)Secondary factorsIn addition to the criteria under paragraph (1), the Chair shall, as the Chair determines to be appropriate, give preference to projects in the Priority List that benefit existing neighborhoods in the Basin that are at or below regional median income levels, based on the most recent census data available. 
(c)Revisions 
(1)In generalThe Priority List submitted under subsection (b) shall be revised— 
(A)every 2 years; or 
(B)on a finding of compelling need under paragraph (2). 
(2)Finding of compelling need 
(A)In generalIf the Secretary, the Administrator, or the Director of the United States Fish and Wildlife Service makes a finding of compelling need justifying a priority shift and the finding is approved by the Secretary, the Executive Director of the Planning Agency, the California Natural Resources Secretary, and the Director of the Nevada Department of Conservation, the Priority List shall be revised in accordance with this subsection. 
(B)InclusionsA finding of compelling need includes— 
(i)major scientific findings; 
(ii)results from the threshold evaluation of the Planning Agency; 
(iii)emerging environmental threats; and 
(iv)rare opportunities for land acquisition. 
(d)FundingOf the amount made available under section 17(a), $80,000,000 shall be made available to the Secretary to carry out this section. 
9.Aquatic invasive species prevention 
(a)In generalThe Director of the United States Fish and Wildlife Service, in coordination with the Planning Agency, the California Department of Fish and Game, and the Nevada Department of Wildlife, shall deploy strategies consistent with the Lake Tahoe Aquatic Invasive Species Management Plan to prevent the introduction of aquatic invasive species into the Lake Tahoe Basin. 
(b)CriteriaThe strategies referred to in subsection (a) shall provide that— 
(1)combined inspection and decontamination stations be established and operated at not less than 2 locations in the Lake Tahoe Basin; and 
(2)watercraft not be allowed to launch in waters of the Lake Tahoe Basin if the watercraft has not been inspected in accordance with the Lake Tahoe Aquatic Invasive Species Management Plan. 
(c)CertificationThe Planning Agency may certify State and local agencies to perform the decontamination activities described in subsection (b)(3) at locations outside the Lake Tahoe Basin if standards at the sites meet or exceed standards for similar sites in the Lake Tahoe Basin established under this section. 
(d)ApplicabilityThe strategies and criteria developed under this section shall apply to all watercraft to be launched on water within the Lake Tahoe Basin. 
(e)FeesThe Director of the United States Fish and Wildlife Service may collect and spend fees for decontamination only at a level sufficient to cover the costs of operation of inspection and decontamination stations under this section. 
(f)Civil penalties 
(1)In generalAny person that launches, attempts to launch, or facilitates launching of watercraft not in compliance with strategies deployed under this section shall be liable for a civil penalty in an amount not to exceed $1,000 per violation. 
(2)Other authoritiesAny penalties assessed under this subsection shall be separate from penalties assessed under any other authority. 
(g)LimitationThe strategies and criteria under subsections (a) and (b), respectively, may be modified if the Secretary of the Interior, in a nondelegable capacity and in consultation with the Planning Agency and State governments, issues a determination that alternative measures will be no less effective at preventing introduction of aquatic invasive species into Lake Tahoe than the strategies and criteria. 
(h)Supplemental authorityThe authority under this section is supplemental to all actions taken by non-Federal regulatory authorities. 
(i)Savings clauseNothing in this title shall be construed as restricting, affecting, or amending any other law or the authority of any department, instrumentality, or agency of the United States, or any State or political subdivision thereof, respecting the control of invasive species. 
10.Corps of Engineers; interagency agreements 
(a)In generalThe Assistant Secretary may enter into interagency agreements with non-Federal interests in the Lake Tahoe Basin to use Lake Tahoe Partnership-Miscellaneous General Investigations funds to provide programmatic technical assistance for the Environmental Improvement Program. 
(b)Local cooperation agreements 
(1)In generalBefore providing technical assistance under this section, the Assistant Secretary shall enter into a local cooperation agreement with a non-Federal interest to provide for the technical assistance. 
(2)ComponentsThe agreement entered into under paragraph (1) shall— 
(A)describe the nature of the technical assistance; 
(B)describe any legal and institutional structures necessary to ensure the effective long-term viability of the end products by the non-Federal interest; and 
(C)include cost-sharing provisions in accordance with paragraph (3). 
(3)Federal share 
(A)In generalThe Federal share of project costs under each local cooperation agreement under this subsection shall be 65 percent. 
(B)FormThe Federal share may be in the form of reimbursements of project costs. 
(C)CreditThe non-Federal interest may receive credit toward the non-Federal share for the reasonable costs of related technical activities completed by the non-Federal interest before entering into a local cooperation agreement with the Assistant Secretary under this subsection. 
11.Lake Tahoe Basin Science ProgramThe Secretary (acting through the Station Director of the Forest Service, Pacific Southwest Research Station), the Administrator, the Planning Agency, the States of California and Nevada, and the Tahoe Science Consortium, shall develop and implement the Lake Tahoe Basin Science Program that— 
(1)develops and regularly updates an integrated multiagency programmatic assessment and monitoring plan— 
(A)to evaluate the effectiveness of the Environmental Improvement Program; 
(B)to evaluate the status and trends of indicators related to environmental threshold carrying capacities; and 
(C)to assess the impacts and risks of changing water temperature, precipitation, and invasive species; 
(2)produces and synthesizes scientific information necessary for— 
(A)the identification and refinement of environmental indicators for the Lake Tahoe Basin; and 
(B)the evaluation of standards and benchmarks; 
(3)conducts applied research, programmatic technical assessments, scientific data management, analysis, and reporting related to key management questions; 
(4)develops new tools and information to support objective assessments of land use and resource conditions; 
(5)provides scientific and technical support to the Federal Government and State and local governments in— 
(A)reducing stormwater runoff, air deposition, and other pollutants that contribute to the loss of lake clarity; and 
(B)the development and implementation of an integrated stormwater monitoring and assessment program; 
(6)establishes and maintains independent peer review processes— 
(A)to evaluate the Environmental Improvement Program; and 
(B)to assess the technical adequacy and scientific consistency of central environmental documents, such as the 5-year threshold review; and 
(7)provides scientific and technical support for the development of appropriate management strategies to accommodate changing water temperature and precipitation in the Lake Tahoe Basin. 
12.Public outreach and education 
(a)In generalThe Secretary, the Administrator, and the Directors will coordinate with the Planning Agency to conduct public education and outreach programs, including encouraging— 
(1)owners of land and residences in the Lake Tahoe Basin— 
(A)to implement defensible space; and 
(B)to conduct best management practices for water quality; and 
(2)owners of land and residences in the Lake Tahoe Basin and visitors to the Lake Tahoe Basin, to help prevent the introduction and proliferation of invasive species as part of the private share investment in the Environmental Improvement Program. 
(b)Scientific and technical guidanceThe Director of the United States Geological Survey shall provide scientific and technical guidance to public outreach and education programs conducted under this section. 
(c)Required coordinationPublic outreach and education programs for aquatic invasive species under this section shall— 
(1)be coordinated with Lake Tahoe Basin tourism and business organizations; and 
(2)include provisions for the programs to extend outside of the Lake Tahoe Basin. 
13.Reporting requirementsNot later than February 15 of each year, the Secretary, in cooperation with the Chair, the Administrator, the Directors, the Planning Agency, and the States of California and Nevada, consistent with section 6(d)(6), shall submit to Congress a report that describes— 
(1)the status of all Federal, State, local, and private projects authorized under this Act, including to the maximum extent practicable, for projects that will receive Federal funds under this Act during the current or subsequent fiscal year— 
(A)the project scope; 
(B)the budget for the project; and 
(C)the justification for the project, consistent with the criteria established in section 8(b)(1); 
(2)Federal, State, local, and private expenditures in the preceding fiscal year to implement the Environmental Improvement Program and projects otherwise authorized under this Act; 
(3)accomplishments in the preceding fiscal year in implementing this Act in accordance with the performance measures and other monitoring and assessment activities; and 
(4)public education and outreach efforts undertaken to implement programs and projects authorized under this Act. 
14.Annual budget planAs part of the annual budget of the President, the President shall submit information regarding each Federal agency involved in the Environmental Improvement Program (including the Forest Service, the Environmental Protection Agency, the United States Fish and Wildlife Service), the United States Geological Survey, and the Corps of Engineers), including— 
(1)an interagency crosscut budget that displays the proposed budget for use by each Federal agency in carrying out restoration activities relating to the Environmental Improvement Program for the following fiscal year; 
(2)a detailed accounting of all amounts received and obligated by Federal agencies to achieve the goals of the Environmental Improvement Program during the preceding fiscal year; and 
(3)a description of the Federal role in the Environmental Improvement Program, including the specific role of each agency involved in the restoration of the Lake Tahoe Basin.. 
8.Relationship to other lawsSection 16 of the Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2358) (as redesignated by section 7(2)) is amended by inserting , Director, or Administrator after Secretary. 
9.Authorization of appropriationsThe Lake Tahoe Restoration Act (Public Law 106–506; 114 Stat. 2351) is amended by striking section 17 (as redesignated by section 7(2)) and inserting the following: 
 
17.Authorization of appropriations 
(a)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $415,000,000 for a period of 10 fiscal years beginning the first fiscal year after the date of enactment of the Lake Tahoe Restoration Act of 2013. 
(b)Effect on other fundsAmounts authorized under this section and any amendments made by this Act— 
(1)shall be in addition to any other amounts made available to the Secretary, the Administrator, or the Directors for expenditure in the Lake Tahoe Basin; and 
(2)shall not reduce allocations for other Regions of the Forest Service, Environmental Protection Agency, or the United States Fish and Wildlife Service. 
(c)Cost-Sharing requirementExcept as provided in subsection (d) and section 6(d)(3)(D), the States of California and Nevada shall pay 50 percent of the aggregate costs of restoration activities in the Lake Tahoe Basin funded under section 6. 
(d)Relocation costsNotwithstanding subsection (c), the Secretary shall provide to local utility districts two-thirds of the costs of relocating facilities in connection with— 
(1)environmental restoration projects under sections 6 and 8; and 
(2)erosion control projects under section 2 of Public Law 96–586 (94 Stat. 3381). 
(e)SignageTo the maximum extent practicable, a project provided assistance under this Act shall include appropriate signage at the project site that— 
(1)provides information to the public on— 
(A)the amount of Federal funds being provided to the project; and 
(B)this Act; and 
(2)displays the visual identity mark of the Environmental Improvement Program.. 
10.Administration of acquired land 
(a)In generalSection 3(b) of Public Law 96–586 (94 Stat. 3384) (commonly known as the Santini-Burton Act) is amended— 
(1)by striking (b) Lands and inserting the following: 
 
(b)Administration of acquired land 
(1)In generalLand; and 
(2)by adding at the end the following: 
 
(2)Conveyance 
(A)In generalIf the State of California (acting through the California Tahoe Conservancy and the California Department of Parks and Recreation) offers to donate to the United States acceptable title to the non-Federal land described in subparagraph (B)(i), the Secretary— 
(i)may accept the offer; and 
(ii)not later than 180 days after the date on which the Secretary receives acceptable title to the non-Federal land described in subparagraph (B)(i), convey to the State of California, subject to valid existing rights and for no consideration, all right, title, and interest of the United States in and to the Federal land that is acceptable to the State of California. 
(B)Description of land 
(i)Non-federal landThe non-Federal land referred to in subparagraph (A) includes— 
(I)the approximately 1,981 acres of land administered by the Conservancy and identified on the Maps as Conservancy to the United States Forest Service; and 
(II)the approximately 187 acres of land administered by California State Parks and identified on the Maps as State Parks to the U.S. Forest Service. 
(ii)Federal landThe Federal land referred to in subparagraph (A) includes the approximately 1,995 acres of Forest Service land identified on the Maps as U.S. Forest Service to Conservancy and State Parks. 
(C)ConditionsAny land conveyed under this paragraph shall— 
(i)be for the purpose of consolidating Federal and State ownerships and improving management efficiencies; 
(ii)not result in any significant changes in the uses of the land; and 
(iii)be subject to the condition that the applicable deed include such terms , restrictions, covenants, conditions, and reservations as the Secretary determines necessary to— 
(I)ensure compliance with this Act; and 
(II)ensure that the development rights associated with the conveyed parcels shall not be recognized or available for transfer under section 90.2 of the Code of Ordinances for the Tahoe Regional Planning Agency.. 
11.Miscellaneous provisions 
(a)Importation or shipment of quagga musselsSection 42 of title 18, United States Code, is amended— 
(1)in subsection (a)(1), by adding of the quagga mussel of the species Dreissena rostriformis; after Hypophthalmichthys nobilis;; and 
(2)by adding at the end the following: 
 
(d)Public water systemsNothing in this section applies to— 
(1)the importation or transportation of prohibited species through the operation of a public water system or a related water conveyance, storage, or distribution facility; or 
(2)the possession or conveyance of water supplies containing prohibited species by a public water system operator.. 
(b)Control of illegally taken fish and wildlifeSection 8 of the Lacey Act Amendments of 1981 (16 U.S.C. 3377) is amended by adding at the end the following: 
 
(d)Public water systemsNothing in this Act applies to— 
(1)the importation, transportation, sale, receipt, acquisition, or purchase of fish or wildlife that results from the operation of a public water system or a related water conveyance, storage, and distribution facility; or 
(2)the possession or conveyance of water supplies containing fish or wildlife by a public water system operator.. 
 
